


110 HR 3004 IH: Rural Aviation Improvement

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3004
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Salazar (for
			 himself and Mr. Peterson of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To reform the essential air service program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Aviation Improvement
			 Act.
		2.Repeal of
			 essential air service local participation program
			(a)In
			 generalSubchapter II of chapter 417 of title 49, United States
			 Code, is amended by striking section 41747, and such title 49 shall be applied
			 as if such section 41747 had not been enacted.
			(b)Clerical
			 amendmentThe analysis for chapter 417 of title 49, United States
			 Code, is amended by striking the item relating to section 41747.
			3.Per passenger
			 subsidy for essential air service
			(a)In
			 generalSection 41742 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					(c)Per passenger
				subsidy cap
						(1)In
				generalThe Secretary of Transportation may not provide
				compensation to an air carrier to provide air transportation under this
				subchapter to an otherwise eligible place in the 48 contiguous States if the
				eligible place—
							(A)is located fewer
				than 70 highway miles from the nearest large or medium hub airport; or
							(B)is fewer than 210
				miles from the nearest large or medium hub airport and requires a per passenger
				subsidy in excess of the dollar amount described in paragraph (2).
							(2)Dollar amount of
				per passenger subsidy
							(A)In
				generalThe dollar amount described in this paragraph is—
								(i)for calendar year
				2008, $200; and
								(ii)for each calendar
				year after calendar year 2008, $200 increased by an amount equal to—
									(I)$200, multiplied
				by
									(II)the percentage
				(if any) by which the CPI for the preceding calendar year exceeds the CPI for
				calendar year 2007.
									(B)RoundingAny
				increase under subparagraph (A)(ii) shall be rounded to the nearest
				dollar.
							(3)DefinitionsIn
				this subsection:
							(A)CPI for the
				preceding calendar yearThe term CPI for the preceding
				calendar year means the average of the Consumer Price Index as of the
				close of the 12-month period ending on August 31 of such calendar year.
							(B)Consumer Price
				IndexThe term Consumer Price Index means the last
				Consumer Price Index for all-urban consumers published by the Department of
				Labor.
							.
			(b)Per passenger
			 subsidy definedSection 41731(a) of title 49, United States Code,
			 is amended by adding at the end the following:
				
					(3)per
				passenger subsidy means—
						(A)the total
				compensation provided by the Secretary of Transportation to an air carrier
				under this subchapter that is necessary for the air carrier to provide air
				transportation to an eligible place, divided by
						(B)the total number of
				passengers using such air
				transportation.
						.
			(c)Conforming
			 repealSection 332 of the Department of Transportation and
			 Related Agencies Appropriations Act, 2000 (Public Law 106–69; 49 U.S.C. 41731
			 note) is repealed.
			4.Communities above
			 per passenger subsidy cap
			(a)In
			 generalSubchapter II of
			 chapter 417 of title 49, United States Code, is amended by adding at the end
			 the following:
				
					41749.Essential air
				service for eligible places above per passenger subsidy cap
						(a)ProposalsA
				State or local government may submit a proposal to the Secretary of
				Transportation for compensation for an air carrier to provide air
				transportation to a place described in subsection (b).
						(b)Place
				describedA place described in this subsection is a place—
							(1)that is otherwise
				an eligible place; and
							(2)for which the per
				passenger subsidy exceeds the dollar amount allowable under section
				41742(c).
							(c)DecisionsNot
				later than 90 days after receiving a proposal under subsection (a) for
				compensation for an air carrier to provide air transportation to a place
				described in subsection (b), the Secretary shall—
							(1)decide whether to
				provide compensation for the air carrier to provide air transportation to the
				place; and
							(2)approve the
				proposal if the State or local government or a person is willing and able to
				pay the difference between—
								(A)the per passenger
				subsidy; and
								(B)the dollar amount
				allowable for such subsidy under section 41742(c).
								(d)Compensation
				payments
							(1)In
				generalThe Secretary shall pay compensation under this section
				at such time and in such manner as the Secretary determines is
				appropriate.
							(2)Duration of
				paymentsThe Secretary shall continue to pay compensation under
				this section only as long as—
								(A)the State or local
				government or person agreeing to pay compensation under subsection (c)(2)
				continues to pay such compensation; and
								(B)the Secretary
				decides the compensation is necessary to maintain air transportation to the
				place.
								(e)Review
							(1)In
				generalThe Secretary shall periodically review the type and
				level of air service provided under this section.
							(2)ConsultationThe
				Secretary may make appropriate adjustments in the type and level of air service
				to a place under this section based on the review under paragraph (1) and
				consultation with the affected community and the State or local government or
				person agreeing to pay compensation under subsection (c)(2).
							(f)Ending,
				suspending, and reducing air transportationAn air carrier
				providing air transportation to a place under this section may end, suspend, or
				reduce such air transportation if, not later than 30 days before ending,
				suspending, or reducing such air transportation, the air carrier provides
				notice of the intent of the air carrier to end, suspend, or reduce such air
				transportation to—
							(1)the
				Secretary;
							(2)the affected
				community; and
							(3)the State or local
				government or person agreeing to pay compensation under subsection
				(c)(2).
							.
			(b)Clerical
			 amendmentThe analysis for chapter 417 of title 49, United States
			 Code, is amended by adding after the item relating to section 41748 the
			 following new item:
				
					
						41749. Essential air service
				for eligible places above per passenger subsidy
				cap.
					
					.
			5.Preferred
			 essential air service
			(a)In
			 generalSubchapter II of
			 chapter 417 of title 49, United States Code, as amended by section 4, is
			 further amended by adding after section 41749 the following:
				
					41750.Preferred
				essential air service
						(a)ProposalsA
				State or local government may submit a proposal to the Secretary of
				Transportation for compensation for a preferred air carrier described in
				subsection (b) to provide air transportation to an eligible place.
						(b)Preferred air
				carrier describedA preferred air carrier described in this
				subsection is an air carrier that—
							(1)submits an
				application under section 41733(c) to provide air transportation to an eligible
				place;
							(2)is not the air
				carrier that submits the lowest cost bid to provide air transportation to the
				eligible place; and
							(3)is an air carrier
				that the affected community prefers to provide air transportation to the
				eligible place instead of the air carrier that submits the lowest cost
				bid.
							(c)DecisionsNot
				later than 90 days after receiving a proposal under subsection (a) for
				compensation for a preferred air carrier described in subsection (b) to provide
				air transportation to an eligible place, the Secretary shall—
							(1)decide whether to
				provide compensation for the preferred air carrier to provide air
				transportation to the eligible place; and
							(2)approve the
				proposal if the State or local government or a person is willing and able to
				pay the difference between—
								(A)the rate of
				compensation the Secretary would provide to the preferred air carrier that
				submits the lowest cost bid to provide air transportation to the eligible
				place; and
								(B)the rate of
				compensation the preferred air carrier estimates to be necessary to provide air
				transportation to the eligible place.
								(d)Compensation
				payments
							(1)In
				generalThe Secretary shall pay compensation under this section
				at such time and in such manner as the Secretary determines is
				appropriate.
							(2)Duration of
				paymentsThe Secretary shall continue to pay compensation under
				this section only as long as—
								(A)the State or local
				government or person agreeing to pay compensation under subsection (c)(2)
				continues to pay such compensation; and
								(B)the Secretary
				decides the compensation is necessary to maintain air transportation to the
				eligible place.
								(e)Review
							(1)In
				generalThe Secretary shall periodically review the type and
				level of air service provided under this section.
							(2)ConsultationThe
				Secretary may make appropriate adjustments in the type and level of air service
				to an eligible place under this section based on the review under paragraph (1)
				and consultation with the affected community and the State or local government
				or person agreeing to pay compensation under subsection (c)(2).
							(f)Ending,
				suspending, and reducing air transportationA preferred air
				carrier providing air transportation to an eligible place under this section
				may end, suspend, or reduce such air transportation if, not later than 30 days
				before ending, suspending, or reducing such air transportation, the preferred
				air carrier provides notice of the intent of the preferred air carrier to end,
				suspend, or reduce such air transportation to—
							(1)the
				Secretary;
							(2)the affected
				community; and
							(3)the State or local
				government or person agreeing to pay compensation under subsection
				(c)(2).
							(g)Petition To
				terminate serviceAn affected
				community, State or local government, or person agreeing to pay compensation
				under subsection (c)(2) may petition the Secretary at anytime to terminate
				service from the preferred carrier if the carrier does not meet expectations
				within the preferred carrier agreement as determined by the Secretary, at which
				time the Secretary may terminate the existing service and accept new proposals
				from other carriers and allow a new preferred carrier to begin service within
				90 days of such
				termination.
						.
			(b)Clerical
			 amendmentThe analysis for chapter 417 of title 49, United States
			 Code, as amended by section 4, is further amended by adding after the item
			 relating to section 41749 the following new item:
				
					
						41750. Preferred essential air
				service.
					
					.
			6.Restoration of
			 eligibility to a place determined by the Secretary to be ineligible for
			 subsidized essential air serviceSection 41733 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)Restoration of
				eligibility for subsidized essential air service
					(1)In
				generalIf the Secretary of Transportation terminates the
				eligibility of an otherwise eligible place to receive basic essential air
				service by an air carrier for compensation under subsection (c), a State or
				local government may submit to the Secretary a proposal for restoring such
				eligibility.
					(2)Determination by
				SecretaryIf the per passenger subsidy required by the proposal
				submitted by a State or local government under paragraph (1) does not exceed
				the per passenger subsidy cap provided under section 41742(c), the Secretary
				shall issue an order restoring the eligibility of the otherwise eligible place
				to receive basic essential air service by an air carrier for compensation under
				subsection
				(c).
					.
		7.Calculation of highway mileage to medium
			 and large hub airports
			(a)In generalSection 41731 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Calculation of highway mileage to medium
				and large hub airports
						(1)In generalIn any determination under this subchapter
				of compensation or eligibility for compensation for essential air service based
				on the highway mileage of an eligible place from the nearest medium hub airport
				or large hub airport, the highway mileage shall be that of the most commonly
				used route, as identified under paragraph (2).
						(2)Most commonly used routeThe Secretary of Transportation shall
				identify the most commonly used route between an eligible place and the nearest
				medium hub airport or large hub airport by—
							(A)consulting with the Governor or a designee
				of the Governor in the State in which the eligible place is located; and
							(B)considering the certification of the
				Governor or a designee of the Governor as to the most commonly used
				route.
							(3)ApplicabilityThis subsection shall apply only to
				eligible places in the 48 contiguous States and the District of
				Columbia.
						.
			(b)Conforming amendmentSection 409 of Vision 100—Century of
			 Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 41731 note) is
			 repealed.
			8.Office of Rural
			 Aviation
			(a)EstablishmentThere
			 is established within the Office of the Secretary of Transportation the Office
			 of Rural Aviation (referred to in this section as the
			 Office).
			(b)FunctionsThe
			 functions of the Office are—
				(1)to develop a
			 uniform 4-year contract for air carriers providing essential air service to
			 communities under subchapter II of chapter 417 of title 49, United States
			 Code;
				(2)to develop a
			 mechanism for comparing applications submitted by air carriers under section
			 41733(c) to provide essential air service to communities, including
			 comparing—
					(A)estimates from air
			 carriers on—
						(i)the
			 cost of providing essential air service; and
						(ii)the
			 revenues air carriers expect to receive when providing essential air service;
			 and
						(B)estimated
			 schedules for air transportation; and
					(3)to select an air
			 carrier from among air carriers applying to provide essential air service,
			 based on the criteria described in paragraph (2).
				9.Extension of
			 authority to make agreements under the essential air service
			 programSection 41743(e)(2) of
			 title 49, United States Code, is amended by striking 2008 and
			 inserting 2011.
		10.Adjustments to
			 compensation for significantly increased costsSection 41737 of title 49, United States
			 Code, is amended—
			(1)in subsection (a)(1)—
				(A)in subparagraph (B), by striking ;
			 and and inserting a semicolon;
				(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(D)provide for an
				adjustment in compensation to account for significant increases in fuel costs,
				in accordance with subsection (e).
						;
				and
				(2)in subsection
			 (e)—
				(A)in paragraph (1),
			 by striking may and inserting shall; and
				(B)in paragraph (2),
			 by striking may and inserting shall.
				11.Charter air
			 carrier passenger boardingsNotwithstanding any other provision of law,
			 the Secretary of Transportation shall treat passenger boardings on aircraft
			 operated by charter air carriers at airports receiving essential air service
			 under subchapter II of chapter 417 of title 49, United States Code, as
			 passenger boardings for purposes of section 47114(c)(1)(E) of such
			 title.
		12.Authorization of
			 appropriations for essential air service
			(a)Adjustment to
			 authorization of appropriationsSection 41742 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)(2), by striking $77,000,000 and inserting
			 $40,000,000; and
				(2)in subsection (b),
			 by striking Notwithstanding section 47114 and all that
			 follows.
				(b)Funds from
			 Airport and Airway Trust FundSection 41737(d)(2) of title 49,
			 United States Code, is amended to read as follows:
				
					(2)In addition to
				amounts authorized to be appropriated under section 41742(a), not more than
				$50,000,000 shall be available to the Secretary out of the Fund for each of the
				fiscal years 2008 through 2011 to incur obligations under this section. Amounts
				made available under this section remain available until
				expended.
					.
			
